Burr, J.:
This action is brought in the County Court of Kings county, and the appeal is from an order of that court denying appellant’s motion for .judgment on the pleadings. Inasmuch as the County Court is a court of limited jurisdiction, the complaint must contain averments of the necessary jurisdictional facts, including that of residence. (Const. art. 6, § 14; Code Civ. Proc. § 340, subd. 3; Gilbert v. York, 111 N. Y. 544.) The complaint alleges that “ the defendants are residents of the County of Kings.” Criticism is made upon its sufficiency, because it does not contain the additional words which appear in the statute (Code Civ. Proc., supra) “ at the time of the commencement of the action.” An action is commenced by the service of a summons or the voluntary general appearance of the defendant therein. (Code Civ. Proc. §§ 416, 424.) For certain other purposes not necessary here to consider, it may be deemed to be commenced even before either, act. If, as is usually the case, a complaint is verified before the actual service of the summons, or the appearance of the defendant, it would be impossible strictly and literally to comply with the Code provision, since it would involve a statement respecting a future condition. But allegations of time in a complaint are presumed to refer to the conditions existing when the action was begun unless controlled by other allegations showing that a different date was intended. (Barker v. Cunard Steamship Co., 91 Hun, 495; affd., 157 N. Y. 693.) When subsequently to the service of the summons an amended complaint was served, which contained an allegation that the defendant is a resident of the city of Yonkers, it was held that it was equivalent to an allegation that at the time of the commencement of the action he was such resident. (Simmons Company v. Costello, 63 App. Div. 428.) Ex necessitate an allegation in a complaint, verified before the service of the summons, that the defendants are residents of the county of Kings, must be equivalent to an allegation that at the time of the commencement of the action they are such residents,. (Burns v. O'Neil, 10 Hun, 494.)
*40Further criticism is. riiade upon the complaint because in the prayer .plaintiff demands- judgment against “each” and- “both” of the defendants for tire sum of $2,000. Defendant; contends .that this is equivalent to demanding judgment for three amounts of $2,000 each, and that for that reason the County Court has no jurisdiction. A' fair -construction- of the complaint is That-plaintiff seeks’tó recover but -one sum, and that $2jOO0. ‘ -If-wetranspose-the word's of --tlie'pritygr's‘d= that it. read's-“ the plaintiff demands. judg-r merit for the sum of $2,000 against each and-both Of the defendants-,” this is perfectly clear.' =-. ,,.r ,
The-'Order hinst he- affirmed. :
Hiesohbeep,.P, J., Woobwaed, Thomas and.E-ipn, J J., concurred-..
Order of the County Court of Kings county affirmed, with ten dollars costs and disbursements.